DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 9 - 20 have been renumbered 7 – 18.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buchanan et al. (US 2017/0233018 A1).
For claim 1, Groff et al. discloses a work machine (crawler type vehicle) comprising:
a drive frame 26;
a drivable track 130 [coupled to the drive frame] (fig. 6, page 4, paragraph [0040]);
an idler wheel 96 [coupled to the drive frame] (page, paragraph [0037]); and
a wheel weight 18 [removably coupled to the idler wheel] (fig. 3C).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 6, 11, 12 (previously numbered claims 13, 14) are rejected under 35 U.S.C. 103 as being unpatentable over Buchanan et al. (US 2017/0233018 A1) in view of Groff et al. (US 3,993,356).
For claim 2, Buchanan et al. does not explicitly disclose the work machine wherein the work machine further comprises:
a first plurality of fasteners that couples the idler wheel to the drive frame; and
a second plurality of fasteners configured to removably couple the wheel weight to the idler wheel.
Groff et al. discloses a wheel 10 comprising: an inner panel 16; an outer panel 22; a first plurality of fasteners 46 [that couples the idler wheel to a wheel hub] (col. 2, lines 6 – 7); and a second plurality of fasteners 42 [configured to removably couple the wheel weight to the idler wheel] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wheel and subsequent attachment of Groff et al. in place of the idler wheel of Buchanan et al. to allow for a more secure attachment of the roller to the frame, while maintaining the function of providing a cap for the roller, thus reducing overall debris build-up.
For claim 3, Buchanan et al. modified as above discloses the work machine [wherein each fastener of the first plurality of fasteners is spaced apart from the wheel weight when the wheel weight is coupled to the idler wheel] (combination of figs. 1 and 2 of Groff et al., wherein the first plurality of fasteners 46 are spaced inwardly from the outer panel).
For claim 4, Buchanan et al. modified as above discloses the work machine [wherein the second plurality of fasteners cooperates with the first plurality of fasteners to couple the idler wheel to the drive frame when the wheel weight is coupled to the idler wheel] (indirectly, wherein the first and second plurality of fasteners attach the corresponding outer and inner panel to the wheel hub, which is coupled to the drive frame).
For claim 5, Buchanan et al. modified as above discloses the work machine wherein:
[each fastener included in the first plurality of fasteners has a first length; and
each fastener included in the second plurality of fasteners has a second length greater than the first length] (fig. 2, col. 2, lines 38 – 40).
For claim 6, Buchanan et al. modified as above discloses the work machine, [wherein, when the wheel weight is coupled to the idler wheel, the first plurality of fasteners and the second plurality of fasteners are arranged to form a circle that is concentric with the idler wheel] (fig. 2, col. 2, lines 37 – 40).
For claim 11 (previously number claim 13), Buchanan et al. discloses a work machine 20 comprising:
a drive frame 26;
a drivable track 130 [coupled to the drive frame] (fig. 6, page 4, paragraph [0040]);
an idler wheel 96 [coupled to the drive frame] (page 3, paragraph [0036]); 
[the idler wheel connected to the drive frame via a drive shaft] (figs. 3A – 3C);
but does not explicitly disclose 
an idler wheel hub coupled to the idler wheel via a first plurality of fasteners; and
a wheel weight removably coupled to the idler wheel via a second plurality of fasteners.
Groff et al. discloses a wheel 10 comprising: a hub 12; an inner panel 16; an outer panel 22; a first plurality of fasteners 46 [that couples the idler wheel to a wheel hub] (col. 2, lines 6 – 7); and a second plurality of fasteners 42 [configured to removably couple the wheel weight to the idler wheel] (fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alternatively use the wheel and subsequent attachment of Groff et al. in place of the idler wheel of Buchanan et al. to allow for a more secure attachment of the roller to the frame, while maintaining the function of providing a cap for the roller, thus reducing overall debris build-up.
For claim 12 (previously numbered claim 14), Buchanan et al. modified as above discloses the work machine wherein:
[the second plurality of fasteners cooperates with the first plurality of fasteners to couple the idler wheel to the idler wheel hub when the wheel weight is coupled to the idler wheel] (fig. 2, col. 2, lines 6 – 7 of Groff et al.): and
[the first plurality of fasteners does not cooperate with the second plurality of fasteners to couple the wheel weight to the idler wheel] (wherein the first plurality of fasteners 46 do not cooperate (not in contact) with the wheel weight to the idler wheel, but rather only the second plurality of fasteners 42 attach the wheel weight to the idler wheel).

Allowable Subject Matter
Claim 16 – 18 (previously numbered claims 18 – 20) are allowed.
Claims 7 – 10 and 13 – 15 (previously numbered claims 9 – 12 and 15 – 17) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose a plurality of wedges including radially outer end and a radially inner end that is narrower than the radially outer end and arranged between a central axis and the radially outer end.  The wedge shape and equidistant spacing provides balanced rotation and common wear patterns as stated in the Specification of the present application, paragraph [0028]; or wherein the sloped contours allows the wheel weight to be positioned at least partially within the existing footprint of work machine; or aligning a plurality of slots of a wheel weight with a plurality of fasteners; aligning a second plurality of fasteners with a plurality of apertures formed in the wheel weight.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20150314817 = a road wheel comprising a wear ring;
US-6062662 – a wheel comprising an inner rim and outer rim.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611